Citation Nr: 1722070	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for multiple joint pain, to include a bilateral hand disorder. 

2. Entitlement to service connection for chronic fatigue syndrome.

3. Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991 and March 1993 to July 1995, to include service in Southwest Asia during the Persian Gulf War.  He is the recipient of numerous awards and decorations, to include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record. At such time, the Veteran submitted additional evidence consisting of service treatment records (STRs) and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence. 38 C.F.R. § 20.1304(c) (2016). Therefore, the Board may properly consider such newly received evidence. The undersigned also held the record open for 60 days following the hearing so as to allow the Veteran to submit any further evidence; however, he has not done so.

With respect to the Veteran's claim for a bilateral hand disorder, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009). In this regard, the Board notes that the Veteran initially characterized the bilateral hand disorder claim as joint pain; however, the RO developed such claim as service connection for a bilateral hand disorder. Nonetheless, at the October 2016 Board hearing, the Veteran noted that his joint pain did not just affect his hands and affected multiple joints of his body. Therefore, the Board has recharacterized such claim as entitlement to service connection for multiple joint pain, to include a bilateral hand disorder.

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The issue of entitlement to service connection for a stomach disorder, to include GERD, is addressed in the decision below. The remaining issues are addressed in the REMAND portion of this decision and are REMANDED to the AOJ.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his October 2016 Board hearing, the issue of entitlement to service connection for a stomach disorder, to include GERD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for a stomach disorder, to include GERD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issue of entitlement to service connection for a stomach disorder, to include GERD, on the record at the October 2016 Board hearing. Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue. Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to a stomach disorder, to include GERD, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has multiple joint pain, chronic fatigue syndrome, and a skin disorder that are directly related to his service. Specifically, during his October 2016 Board hearing, the Veteran testified that he had joint pain involving his whole body and that he experienced fatigue, a feeling of being drained all the time, and daytime tiredness since he returned from serving in Southwest Asia during the Persian Gulf War. The Veteran also testified that he started having skin problems in August 1991 and that, since then, blue and white blotches come and go on his bilateral forearms. 

In this regard, the Veteran's STRs reveal that he complained of joint pain, fatigue, and skin problems. Specifically, in his March 1995 Persian Gulf Illness Screen, the Veteran reported that he was feeling sick and tired all of the time for a duration of 3 years and that he had fatigue, joint pain, muscle pain, and sleep disturbance. The Veteran also reported that he had blue dots on his skin and an assessment of fatigue and insomnia was also noted. A March 1995 consultation note indicated that the Veteran had a history of bilateral knee, elbow, and finger pain, and a provisional diagnosis of probable fibromyalgia was noted. However, following a referral to rheumatology, the impression was diffuse arthralgias with an unclear etiology. Another March 1995 consultation note also indicated that the Veteran had white spots on his bilateral forearms since 1991 and that he complained of some numbness involving his bilateral forearms as well. Following referral to dermatology, the assessment was livedo reticularis. 

Furthermore, in his May 1995 Report of Medical History, the Veteran noted that his joints were still hurting his body and that he had or was then having swollen or painful joints, painful or trick shoulder or elbow, and frequent trouble sleeping. His May 1995 service examination also revealed that the Veteran had an abnormal clinical evaluation for his upper extremities involving the range of motion with his bilateral shoulders, knees, and elbows. The examiner also noted that the Veteran complained of painful joints in his shoulders and knees that had been present since 1991 and noted that he was told he was negative for arthritis. The examiner further noted that the Veteran complained of frequent trouble sleeping, which was complicated with his depression. 

In August 2010, the Veteran was afforded a VA examination in connection with his claims on appeal. At such time, the examiner noted the Veteran's reports of developing hand pain while in service in 1995 and that, since such time, he had pain in his bilateral hands intermittently with movement. The examiner also noted that the Veteran did not have bilateral hand weakness, but that there was stiffness and occasional deformity with no instability or giving way, and that he had normal strength and dexterity. The Veteran's bilateral hand x-rays also revealed that he did not have a fracture or dislocation, and no significant bony degenerative or arthritic changes. Thus, the examiner determined that the Veteran did not have a bilateral hand condition. 

The examiner also noted the Veteran's reports of developing fatigue after returning from Southwest Asia in the early 1990s. The examiner further noted that the Veteran went to work with no loss of work due to fatigue and that he did not nap during the day. She concluded that the Veteran did not have chronic fatigue syndrome. With respect to the Veteran's claimed skin condition, the examiner noted the Veteran's reports of developing a change in skin color in the early 1990s on his bilateral forearms and that he stated he underwent a skin biopsy that was negative. The examiner determined that the Veteran did not have a skin condition as there was no local skin symptoms, pain, or itching. 

However, as the Veteran had documented service in Southwest Asia during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317, which provides that service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b).

The Board notes that the Veteran has documented joint pain involving his hands, elbows, shoulders, and knees that have not been attributed to a known clinical diagnosis. The Board also notes that the Veteran has documented fatigue, trouble sleeping, and skin discoloration that have not been attributed to a known clinical diagnosis. Furthermore, while the August 2010 VA examiner determined that the Veteran did not have a diagnosable bilateral hand condition, chronic fatigue syndrome, or a skin disorder, she did not consider the provisions related to an undiagnosed illness or other qualifying chronic disability. Therefore, a remand is warranted in order to address such theory of entitlement for the Veteran's claims on appeal. 

Moreover, with respect to the Veteran's claim for a skin disorder, the Board finds that a remand is necessary to afford the Veteran a VA examination during an outbreak if possible, so as to determine the nature and etiology of any skin disorder. In this regard, the August 2010 examiner determined that there was no diagnosis of a skin disorder as there were no active lesions or rash.  However, the evidence of record indicates that the Veteran has recurrent skin blotches on his bilateral forearms that are not always present. Thus, the Veteran should be afforded another VA examination during an active skin outbreak, if possible. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Lastly, the Board finds that a remand is also necessary in order to obtain potentially outstanding service records. In this regard, throughout the pendency of the appeal, the Veteran has reported that, in August 1991, he had a skin biopsy completed due to blotchy skin and possible blood poisoning. While the AOJ attempted to obtain the Veteran's STRs and such records were determined to be unavailable by the Records Management Center, only a search regarding the Veteran's second period of active duty service from March 1993 to July 1995 was requested. Therefore, a remand is warranted in order to attempt to obtain such relevant service records, to include submitting as many requests as necessary to cover the Veteran's first period of active duty service from August 1987 to August 1991. See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the U.S. Army and Joint Services Research Center (JSRRC)'s 60-day limitation for stressor verification requests). Furthermore, the Veteran should be given an opportunity to identify any other treatment records relevant to the claims on appeal that have not been obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service records pertaining to the Veteran's first period of active duty service from August 1987 to August 1991. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any disability associated with his multiple joint pain, and his claimed chronic fatigue syndrome and skin disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

If possible, such examination should be conducted during a skin outbreak. 

(A) The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of the Veteran's multiple joint pain and all symptoms related to the Veteran's claimed chronic fatigue syndrome and skin disorder.

(B) The examiner should specifically state whether the Veteran's multiple joint complaints, to include muscle and/or joint pain of the bilateral hands, shoulders, elbows, and knees, are attributed to a known clinical diagnosis, to include fibromyalgia.

The examiner should specifically state whether the Veteran's fatigue and trouble sleeping are attributed to a known clinical diagnosis, to include chronic fatigue syndrome.

The examiner should specifically state whether the Veteran's skin complaints, to include skin discoloration, are attributed to a known clinical diagnosis.

(C) If any symptoms of multiple joint pain, chronic fatigue syndrome, and/or a skin disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of multiple joint pain, chronic fatigue syndrome, and/or his skin disorder represent a "medically unexplained chronic multi-symptom illness." Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder had its onset in, or is otherwise related to the Veteran's military service, to include his service in Southwest Asia and/or his March 1995 treatment for livedo reticularis and/or diffuse arthralgias.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions. The examiner should specifically address the Veteran's allegations that he experienced multiple joint pain, chronic fatigue, and skin discoloration since his military service.

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions codified at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

